Citation Nr: 0703477	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's sister, and the veteran's niece


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968, and from March 1979 to July 1984.  The veteran 
passed away on August [redacted], 2002; at the time of his death, he 
was in receipt of VA benefits.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  

In September 2005, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  That hearing was held in Detroit, Michigan.  A 
transcript of the hearing has been produced and has been 
included in the claims folder for review. 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in August 2002; the Certificate of Death 
listed the causes of the veteran death to be sudden death - 
cardiopulmonary arrest, hypertension, chronic obstructive 
pulmonary disease, and gastroesophageal reflux disease.  

3.  At the time of death, the veteran was service-connected 
for three disabilities - the residuals of malaria, the 
residuals of a shrapnel wound to the left forearm, and post-
traumatic stress disorder (PTSD).  He was in receipt of a 100 
percent evaluation for his PTSD.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.

5.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1984 
(second period of service) for a period of not less than five 
years immediately preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

VA satisfied its duty to notify by means of a December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision and the 
statement of the case (SOC).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the long course of 
this appeal, the appellant and her accredited representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1994).

The veteran saw combat during the Vietnam Era; he was 
subsequently awarded the Purple Heart Medal, the Combat 
Infantryman Badge, and the Silver Star Medal.  He returned to 
CONUS and was mustered out of the Army.  In 1970, he applied 
for VA compensation benefits.  A VA medical examination was 
performed in conjunction with his claim in March 1970.  
Following completion of that examination, the RO reviewed the 
veteran's records and determined that service connection 
should be assigned for the residuals of a shrapnel wound to 
the left forearm and malaria residuals.  Although the VA 
doctor found that the veteran was suffering from a mild 
anxiety type psychoneurosis, the doctor did not link the 
mental condition with the veteran's military service.  The RO 
concluded that the psychiatric disorder was not service 
related.  The RO issued is decision in August 1970.  Nearly 
twenty-five years later, the veteran submitted a claim for 
compensation and pension benefits.  It was at that time, in 
January 1995, that the veteran claimed that he was suffering 
from post-traumatic stress disorder (PTSD).  

Following his submission for benefits, the veteran underwent 
psychiatric testing in May 1995.  The results of that 
testing, along with the veteran's claims folder, were 
forwarded to the RO which subsequently denied service 
connection for PTSD.  Service connection was eventually 
granted, after the veteran submitted additional evidence.  
The date of the grant was January 27, 1997.  The effective 
date of the award was August 17, 1994.  A 50 percent 
evaluation was assigned.  The disability rating was increased 
in November 1997.  The RO found that the manifestations and 
symptoms produced by the PTSD warranted a 100 percent 
evaluation.  The effective date was determined to be June 26, 
1996.  The veteran was notified of this decision but he did 
not appeal.  More specifically, he did not request that the 
effective date of the award be back-dated to a date prior to 
June 26, 1996.

The veteran lived for another five years.  He died on August 
[redacted], 2002.  Per the hospital admission record from that date, 
the veteran was found not breathing at his home.  He was 
taken to the emergency room at the local hospital.  Efforts 
were made to revive him but those efforts were unsuccessful.  
The veteran was pronounced dead at the hospital.  The 
examiner wrote:

I reviewed his chart and found that he 
had a long history of alcohol abuse.  
Also had personality disorder probably 
from post traumatic stress disorder.  He 
has been followed at the Veterans 
Hospital in Huntington.  He also had a 
history of hypertension, chronic 
obstructive pulmonary disease and 
gastroesophageal reflux disease.  

The Certificate of Death listed the immediate cause of death 
as sudden death, cardiopulmonary arrest, secondary to 
hypertension, chronic obstructive pulmonary disease, and 
gastroesophageal reflux disease.  No other illnesses, 
diseases, or disabilities were listed or suggested.  The 
Board notes that at the time of his death, the veteran was 
service-connected for PTSD, the residuals of malaria, and the 
residuals of a shrapnel wound to the left forearm.  Also, at 
the time of his death, the veteran did not have a claim 
before the VA requesting service connection for any other 
type of disability, including those involving the heart or 
the lungs.

After the veteran passed away, the appellant (the veteran's 
widow) applied for dependency and indemnity compensation 
benefits.  In explaining her claim, the appellant has 
contended that as a result of the veteran's PTSD and his 
military service in general, he developed a heart disability 
and he suffered from alcoholism.  She maintains that both of 
these ailments led to the veteran's demise.  She implied that 
his sudden death syndrome was related to a heart disability 
which, in turn, began while the veteran was in service.

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Veterans Law Judge in September 
2005, the appellant expanded upon her contentions.  She, in 
conjunction with testimony from her sister-in-law and niece, 
basically stated that the veteran became an alcoholic because 
of his PTSD.  Moreover, he had suffered from heart disease 
because of the PTSD.  Finally, all three of them implied that 
the veteran had suffered from PTSD from the time he returned 
from the Republic of Vietnam, and that he had been totally 
disabled many years prior to him actually being granted 
service connection.  

Despite the testimony provided by the appellant and the other 
witnesses, the Board notes that none of the reports/records 
hint or insinuate that the veteran's death was related to or 
caused by his military service.  None of the documents 
support the claims that the veteran was 100 percent disabled 
as a result of his PTSD prior to 1996.  Additionally, the 
appellant has not provided an opinion from a VA or private 
physician insinuating that the veteran's heart disease was 
related to his military service or a service-connected 
disorder.  

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.  Additionally, with respect to the appellant's DIC 
claim, the RO concluded that benefits could not be awarded 
because the veteran was not totally disabled for a period of 
10 years or more immediately before his death or for five 
years from the date of the veteran's discharge from the US 
Army.

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2006).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2006).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2006).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2006).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did have a heart condition, variously diagnosed as 
coronary artery disease and hypertension.  The veteran did 
not receive treatment for either disability while he was in 
service.  Moreover, there is no indication from the veteran's 
service medical records that he was exhibiting symptoms or 
manifestations of either condition while in service.  In 
fact, there is no medical evidence until the mid-1990s that 
shows a diagnosis of hypertension.  The Board further notes 
that the same is true for the veteran's alcoholism.  That is, 
he was not diagnosed as an alcoholic in service nor did the 
available medical records show a diagnosis of alcoholism 
until 1994.  

The veteran's certificate of death does not list any type of 
service-connected condition that the veteran received 
treatment therefor while he was in service as causing, or 
contributing to, the veteran's death in August 2002.  That 
same death certificate also does not list the disabilities of 
PTSD, a gunshot wound residual of the left forearm, or the 
residuals of malaria, as causing, or contributing to, the 
veteran's death.  In support of her appeal, the appellant has 
written that the veteran's death was somehow related to a 
heat disability that either began while the veteran was in 
service or was caused by his service-connected PTSD.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2006).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2006); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The argument has been made that the veteran's sister is a 
medical expert and that her statements regarding the veteran 
should be taken as proof of a long-time, service-induced 
disability.  The Board accepts the premise that the veteran's 
sister is a medical expert and was trained as such.  However, 
that training does not, in and of itself, qualify her to make 
medical opinions that would establish a nexus or causation.  
This is especially the case since there are no records or 
medical evidence that would corroborate the individual's 
assertions.

The Board thus finds the assertions made by the sister-in-law 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statements fail to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, her suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
death.  See also LeShore v. Brown, 8 Vet. App. 406 (1995); 
also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the doctor who wrote up the veteran's 
terminal medical records refused to diagnose the veteran as 
dying as a result of a disability or disease that began while 
the veteran was in service.  Moreover, he did not suggest 
that there was any relationship between the veteran's 
hypertension or any other heart disability and the veteran's 
military service or to the veteran's service-connected PTSD.  
With respect to the opinion given by the sister-in-law, the 
individual did not provide any documentation that would 
corroborate her assertions.  She did not proffer any type of 
documents that would establish a time-line or chronicity of 
the assertions and her observations.  Hence, the Board finds 
that these statements to be less probative because it is 
less-informed.  On the other hand, the doctor who wrote the 
terminal medical treatment records noted that he had reviewed 
the veteran's medical records and history prior to rendering 
his conclusions.  

While the record indicates that the veteran was being treated 
for a heart disability, and that it was such a serious 
condition, there is no evidence that the heart disability 
either caused by or the result of the veteran's military 
service.  Moreover, the clinical medical evidence does not 
support the assertions of the appellant, or the other 
witnesses, that her husband began experiencing heart symptoms 
while he was in service.  Those same records do not support 
the affirmations of the appellant and the other witnesses 
that the veteran's heart condition was the result of his 
service-connected PTSD.  Moreover, the records are negative 
for any findings or medical suppositions that would 
corroborate the witnesses' testimony including the assertions 
that the veteran's alcoholism was due to or the result of his 
service-connected PTSD, which in turn led to his death in 
August 2002.  Thus, despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2006).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2006), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for three different 
disabilities.  He had been assigned a 100 percent disability 
evaluation for PTSD; the effective date of that award was 
June 26, 1996.  The veteran died on August [redacted], 2002.  The 100 
percent disability evaluation was in effect for six years, 
two months, and one day.  Nevertheless, because a 100 percent 
disability was not in effect for a period of 10 years as 
required by 38 C.F.R. § 3.22 (2006), the appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 (West 2002) 
analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's PTSD was related to his service, and that 
this caused his death.  To the extent the appellant might 
argue that this disorder rendered him totally disabled for at 
least 10 years before his death if a claim had been filed 
earlier, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in September 2002.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


